Opinion of the Court

SULLIVAN, Judge:
On April 11, 1994, at Grand Forks Air Force Base, North Dakota, appellant was tried by a military judge sitting alone as a general court-martial. Pursuant to her pleas, she was found guilty of fraternization and conduct unbecoming an officer, in violation of Articles 134 and 133, Uniform Code of Military Justice, 10 USC §§ 934 and 933, respectively. She was sentenced to a dismissal and forfeiture of $1,000 pay per month for 4 months. On May 9, 1994, the convening authority approved the sentence as adjudged. The Court of Criminal Appeals affirmed in an unpublished opinion on September 20,1995.
On January 29, 1996, this Court granted review on the following issue raised by appellant:
WHETHER THE MILITARY JUDGE ERRED IN NOT FINDING THE ARTICLE 133 and 134 CHARGES CITING THE SAME MISCONDUCT (FRATERNIZATION WITH THE SAME AIRMAN) MULTIPLICIOUS FOR FINDINGS.
We hold that the Court of Criminal Appeals erred in finding waiver in this case. We further hold that it was plain error for appellant to be found guilty of both of the above offenses. See United States v. Boyett, 42 MJ 150, 152 (1995); United States v. Rodriquez, 18 MJ 363, 364-65 (CMA 1984); see generally Thomas v. Kerby, 44 F.3d 884, 888-89 (10th Cir.1995).
The Court of Criminal Appeals briefly summarized the facts of this case. It said:
The appellant engaged in hugging, kissing and sexual intercourse, with an airman first class under her supervision, during a six-week period. The conduct was known to several individuals in her unit, and her conduct was eventually reported to authorities. This conduct formed the basis of both charges. The appellant raised the issue of multiplicity for sentencing during trial, and the military judge ruled that the fraternization and conduct unbecoming an officer were multiplicious for sentencing purposes. Appellant’s motion at trial fully discussed multiplicity and the relevant case law. The motion, for reasons we will not speculate, was limited to multiplicity for sentencing, even though it discussed multiplicity for findings. The military judge granted the motion without comment. The appellant pled guilty to both offenses pursuant to a plea agreement.
Unpub. op. at 1-2.
The record of trial shows that appellant pleaded guilty to the following offenses:
CHARGE: I VIOLATION OF THE UCMJ, ARTICLE 134
SPECIFICATION: In that [appellant] did, at or near Grand Forks Air Force Base, North Dakota, on divers occasions, from between on or about 8 October 1993, to on or about 16 November 1993, knowingly fraternize with [GB], an enlisted person under her command or supervision, on terms of military equality, to wit: have a close personal relationship to include, hugging, kissing, and engaging in sexual intercourse with him, in violation of the custom of the United States Air Force that officers shall not fraternize with enlisted persons on terms of military equality-
CHARGE: II VIOLATION OF THE UCMJ, ARTICLE 133
SPECIFICATION: In that [appellant] did, at or near Grand Forks Air Force Base, North Dakota, on divers occasion, from between on or about 8 October 1993, to on or about 16 November 1993, wrongfully and dishonorably have a close personal relationship to include hugging, kissing, and engaging in sexual intercourse with [GB], a person under her command or supervision.
(Emphasis added.)
Our initial concern in this case is whether appellant waived her right to raise *28her multiplicity for findings claim on appeal because she only objected to multiplicity for sentencing at trial. See United States v. Lloyd, 43 MJ 886 (A.F.Ct.Crim.App.1995), aff'd on other grounds, 46 MJ 19 (1997) (Court of Criminal Appeals finds forfeiture of all multiplicity issues based on failure to object at trial). The court below found a knowing and intelligent waiver in the circumstances of this case, relying on its own decision in United States v. Spears, 39 MJ 823 (AFCMR 1994) (defense counsel states, “I was not intending to raise that as an issue____”). We disagree.
At appellant’s court-martial, defense counsel did not expressly challenge the now-questioned specifications as being multiplicious for findings. However, unlike the situation in Spears, he did object on the basis that the specifications were multiplicious for sentencing. Moreover, he did refer to multiplicity for findings in his motion, and he did not affirmatively renounce the issue at trial as was done in Spears. Finally, this case was tried after our decision in United States v. Teters, 37 MJ 370 (CMA 1993), and before our decisions in United States v. Schoolfield, 40 MJ 132 (CMA 1994), and United States v. Foster, 40 MJ 140 (CMA 1994) (Court adopted a rationally derived subset of the elements test for purposes of determining lesser-ineluded offenses). Accordingly, a finding of knowing and intelligent waiver in this case is not warranted. See United States v. Hilton, 27 MJ 323, 326 (CMA 1989) (Court eschews doctrine of waiver where case law appears to undermine objection).
Nevertheless, a military accused is not automatically entitled to a plain error review of a belatedly raised multiplicity claim simply because she did not affirmatively waive her claim at trial. Here, appellant pleaded guilty, and a guilty plea generally waives any appellate consideration of legal claims requiring a hearing to establish the factual basis of those claims. See United States v. Broce, 488 U.S. 563, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989); United States v. Lloyd, 46 MJ 19 (1997) (establishing waiver of multiplicity issues in most guilty-plea cases, if specifications not shown to be facially duplicative). However, a fact hearing is usually not required to establish a double-jeopardy claim when the challenged specifications literally repeat each other as a matter of fact. See United States v. Jones, 23 MJ 301, 303 (CMA 1987). Moreover, no hearing is required when an appellant can demonstrate on the basis of the existing record that the specifications punished the same factual conduct. See Taylor v. Whitley, 933 F.2d 325, 328 (5th Cir.1991).
Turning to the record before us, we must now determine whether the two specifications belatedly challenged in this case were “facially duplicative” as explained above. The factual conduct alleged in each specification is apparently the same, and consideration of the record confirms that the charged course of conduct is identical in both specifications (i.e., hugging, kissing, and engaging in sexual intercourse with GB on divers occasions during the same period of time). See United States v. Oatney, 45 MJ 185 (1996) (same act or acts alleged in both specifications could be multiplicious); cf. United States v. Neblock, 45 MJ 191 (1996) (discrete act or acts alleged in both specifications were not multiplicious); United States v. Lloyd, supra (multiple discrete acts committed on divers occasions during same period of time not facially duplicative). Accordingly, appellate review of appellant’s multiplicity claim is appropriate under the plain error doctrine. Cf. United States v. Lloyd, supra (appellate review not appropriate under the plain-error doctrine where specifications were not facially duplicative).
To resolve appellant’s multiplicity claim under the plain-error doctrine, we must consider the legal relationship of the two offenses said to be multiplicious. As a matter of law, it is well-established that, when the underlying conduct is the same, a service discredit or disorder under Article 134 is a lesser-ineluded offense of conduct unbecoming an officer under Article 133. See Rodriquez, 18 MJ at 369 n. 4, citing W. Winthrop, Military Law and Precedents 383-85, 719 (2d ed. 1920 Reprint); see generally Boyett, 42 MJ at 152. In this light, we conclude that *29an obvious prejudicial violation of the Double Jeopardy Clause has occurred which requires setting aside one of the challenged findings of guilty. See generally Rutledge v. United States,—U.S.-,116 S.Ct. 1241, 134 L.Ed.2d 419 (1996); Ball v. United States, 470 U.S. 856, 105 S.Ct. 1668, 84 L.Ed.2d 740 (1985); United States v. Holt, 16 MJ 393, 393-94 (CMA1983) (a lesser-included offense is the same offense for purposes of the Double Jeopardy Clause).
Finally, we conclude that no action is required as to the sentence in this case. We have evaluated the possible impact of this error on sentence and hold that appellant was not prejudiced as to her sentence. This was a trial by judge alone, and the military judge ruled that the offenses were multiplicious for sentencing.
The decision of the United States Air Force Court of Criminal Appeals as to Charge I and its specification is reversed. The findings of guilty thereon are set aside and Charge I and its specification are dismissed. In all other respects, the decision of the Court of Criminal Appeals is affirmed.
Judges GIERKE and EFFRON concur.